DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 17 is objected to because of the following informalities:  
There seems to be typo. “N+N” should be --M+N--.  
Claim 18 is objected to because of the following informalities:
In the text in the claim, “secondary network node in the first network node and the second network node”, the use of the word “node” is not clear.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-19 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over “Further Discussion on Packet Duplication”, source Samsung, 3GPP TSG-RAN WG2 Ad-hoc NR#2 R2-1707366, Qingdao, China, 27th-29th June 2017, hereinafter “Samsung”, in view of “Configuration and control of packet duplication”, Source Huawei, HiSilicon, 3GPP TSG RAN WG2 NR Ad Hoc R2-1706716, Qingdao, China, 27th - 29th June 2017, hereinafter “Huawei”.
Claim 1 is for a method by a terminal device, claim 14 is a method of a device performing functions complementary to method of claim 1, and claim 33 is for a device implementing method of claim 1.
Regarding claim 1, Samsung teaches ‘a method for controlling data duplication transmission function for Dual Connection (DC)’ (Samsung: p. 2 lines 1-11, PDCP duplication for RB; p. 3 fig. 2, dual connectivity), comprising:
‘receiving, by a terminal device, indication information sent by a control device’ (Samsung: p. 2 section 2.2, lines 5-12, MAC-CE activation per RB), ‘wherein the indication information indicates at least one of the following: a message in which at least one piece of first information is included’ (Samsung: p. 2 fig. 1, Radio bearer ID).
Samsung though teaches about “MAC CE per RB control” (Fig. 1a) and “MAC CE per UE control” (Fig. 1b), it does not expressly teach, ‘a bit position of the first information in the message.
Huawei in the same field of endeavor teaches, ‘a bit position of the first information in the message’ (Huawei: Proposal 5: For option 2, the MAC CE contains at least 1 bit to indicate "duplication required/duplication not required").

Samsung teaches, ‘wherein the at least one piece of first information is used to activate or deactivate a data duplication transmission function of at least one bearer of the terminal device respectively’ (Samsung: p. 2 fig. 1 describes example of Activation/Deactivation MAC CE); and
‘determining, by the terminal device, a bearer of which the data duplication transmission function is needed to be activated or deactivated according to the indication information and according to a received message used to activate or deactivate the data duplication transmission function of the bearer’ (Samsung: p. 2 section 2.2; Fig. 1 discloses which bearers are activated or deactivated).
Regarding claim 14, the method being complementary to method of claim 1, claim is rejected based on the rejection of claim 1.
Regarding claim 33, the claim being for a device implementing method of claim 1, existence of a processing unit and communication unit is implied. Claim is rejected based on rejection of claim 1.

Regarding claim 2, combination of Samsung and Huawei teaches the method of claim 1.
Samsung teaches, ‘wherein the terminal device comprises S bearers, and information used to activate or deactivate the data duplication transmission function of the S bearers are included in a same first message, and S is a positive integer’ (Samsung: fig. 1 (b), section 2.2 discloses the message contains information about all the bearers).

Regarding claim 3, combination of Samsung and Huawei teaches the method of claim 1.
Though Samsung does not expressly teaches the claim, Huawei in the same field of endeavor teaches, ‘wherein the terminal device comprises S bearers; information used to activate or deactivate implied by disclosures by Huawei, “Option 1: Only the master node sends MAC CE based on the its channel quality”; “Option 2: The master node and the secondary node send MAC CEs independently (based on their own information, e.g. channel quality, other)”).
For option 1 only one MAC CE is required to activate/deactivate UL duplication. This message may be considered the second message. For option 2, the secondary node sends the MAC CE. This message is independent of message from the master node and may be considered as the third message. With coordination between master and the secondary node, a person of ordinary skill in the art may modify the disclosures by Huawei to make the set of M and N bears non-overlapping and come up with the claimed invention.
The motivation for a person of ordinary skill to implement such a way would be making the process of UL activation/deactivation for the UE simpler by not forcing it to make decision based on certain logic and let it just activate or deactivate the bearers as per direction from the master and the secondary node.

Regarding claim 4, combination of Samsung and Huawei teaches the method of claim 1.
Though Samsung or Huawei does not expressly teaches the claim element, ‘wherein the second message is of M+N bits, and the M bits are used to activate or deactivate the data duplication transmission function of the M bearers, and the N bits are invalid bits’,
Huawei teaches the alternate option, ‘the second message is of M bits and does not comprise the N invalid bits, and the M bits are used to activate or deactivate the data duplication transmission function of the M bearers’ (implied by the disclosure, “Proposal 5: For option 2, the MAC CE contains at least 1 bit to indicate "duplication required/duplication not required"; the message contains only information regarding M bearers and therefore M bits are enough and no need for remaining N bearers).

Regarding claim 5, combination of Samsung and Huawei teaches the method of claim 3.
The claim, ‘wherein the third message is of M+N bits, and the N bits are used to activate or deactivate the data duplication transmission function of the N bearers, and the M bits are invalid bits; or,
the third message is of N bits and does not comprise the M invalid bits, and the N bits are used to activate or deactivate the data duplication transmission function of the N bearers’ is rejected on the exact same discussion above in claim 4.

Regarding claim 6, combination of Samsung and Huawei teaches the method of claim 1.
Though not expressly taught by Samsung or Huawei, the claim, ‘wherein the terminal device comprises S bearers; N bearers do not have the data duplication transmission function; and information used to activate or deactivate the data duplication transmission function of M bearers is mapped into a fourth message, wherein, M+N=S and the S, M and N are positive integers’, is implied by the disclosure by Samsung that if M bearers are to be activated or deactivated, it is sufficient for the message to the UE to carry information, ID of the bearers, to let UE know which bearers are in question.

Regarding claim 7, combination of Samsung and Huawei teaches the method of claim 6.
The claim, ‘wherein the fourth message is of M+N bits, and the M bits are used to activate or deactivate the data duplication transmission function of the M bearers, and the N bits are invalid bits; or, the fourth message is of M bits, and the M bits are used to activate or deactivate the data duplication transmission function of the M bearers, and the fourth message does not comprise the N invalid bits’ is rejected based on the exact similar reason discussed above in claim 4.

Regarding claim 8, combination of Samsung and Huawei teaches the method of claim 2.
Samsung teaches, ‘wherein information used to activate or deactivate the data duplication transmission function of bearers of the terminal device is mapped into a message in which the information is included according to a sequence of identifiers of the activated or deactivated bearers’ (Samsung: p. 2 fig. 1 (b) discloses sequence of identifiers of the radio bearer IDs).

Regarding claim 9, combination of Samsung and Huawei teaches the method of claim 8.
Though Samsung does not expressly teach, Huawei in the same field of endeavor teaches, ‘wherein the indication information indicates a sending party of the message to indicate the message in which the first information is included’ (implied by disclosure in Huawei § 2.3, “MN and SN independently provide a MAC CE to the UE and an algorithm is specified how the UE shall combine MAC CEs from the MN and from the SN to activate/deactivate packet duplication”; sending party of the message is MN and SN, master and secondary nodes).

Regarding claim 10, combination of Samsung and Huawei teaches the method of claim 2. 
Samsung discloses bearer ID in p. 2 section 2.2, but does not expressly teach the claim. 
Huawei in the same field of endeavor teaches, ‘wherein the information used to activate or deactivate the data duplication transmission function of the S bearers is mapped into at least one message, and each message of the at least one message is of Q bits, and Q is a positive integer more than or equal to S; and the indication information indicates an arrangement position of the first information in the Q bits to indicate at least one of the following: the message in which the first information is included or the bit position of the first information in the message’ (Huawei, Proposal 5: For option 2, the MAC CE contains at least 1 bit to indicate "duplication required/duplication not required", implies Q must be minimum S bits for conveying information related to S bearers. 
A person of ordinary skill in the art would choose arrangement of bit positions as desired with added condition about the relationship between bit position and the bearer for which the direction for activation or deactivation is transmitted.

Regarding claim 11, combination of Samsung and Huawei teaches the method of claim 1.
Samsung teaches, ‘wherein the indication information is carried in a Radio Resource Control (RRC) message for configuration for the at least one bearer’ (Samsung: p. 1 lines 15-16: RRC configuration; § 2.1 Initial State of UL Duplication, line 2, “3) configuration by RRC”).

Regarding claim 12, combination of Samsung and Huawei teaches the method of claim 1.
Samsung teaches, ‘wherein the indication information is sent by a master network node or secondary network node of the terminal device’ (Samsung: Proposal 3. DC duplication (i.e. PDCP duplication via MCG and SCG); see also Fig. 2).

Regarding claim 13, combination of Samsung and Huawei teaches the method of claim 1.
 Samsung teaches, ‘wherein the message in which the at least one piece of first information is included is a Media Access Control (MAC) Control Element (CE)’ (Samsung Fig. 1 discloses MAC CE for per UE control (Fig. 1a) and MAC CE for per RB control (Fig. 1b)).


Regarding claim 15, combination of Samsung and Huawei teaches the method of claim 14.
‘wherein the terminal device comprises M first bearers’ (Huawei: Fig. 2, MN node MAC is associated with M first bearers; discussion above in claim 3 related to M bearers) and ‘N second bearers’ (Huawei: Fig. 2, SN node MAC is associated with N second bearers; discussion above in claim 3 regarding N bearers), and ‘the at least one bearer is at least part of bearers of the terminal device’ (implied by the disclosures; whole idea of the disclosures are related to communication between the nodes MN, SN and the user equipment) ; and 
‘the first bearer is a bearer between the terminal device and a first network node’ (discussed above), and ‘the second bearer is a bearer between the terminal device and a second network node’ (discussed above), ‘M and N being positive integers’ (positive integers are implied based on the fact that number of bearers cannot be a fraction or 0, which means non-existence of any bearer).
A person of ordinary skill in the art would like to combine the disclosure of Huawei related to separating M bearers related to the master node and N bearers to the secondary node, so that bearers are activated or deactivated independently by the master and the secondary nodes based on the information they possess, as disclosed by Huawei, “Option 2: The master node and the secondary node send MAC CEs independently (based on their own information, e.g. channel quality, other)” (proposal 4, option 2).

Regarding claim 16, combination of Samsung and Huawei teaches the method of claim 15.
The claim though not disclosed explicitly by Samsung, the disclosures in Huawei imply, ‘wherein information used to activate or deactivate the data duplication transmission function of the M first bearers and information used to activate or deactivate the data duplication transmission function of the N second bearers are included in a same first message’. 

Huawei discloses that the information activating the duplicate data transmission function of multiple bearers belongs to the same first message, i.e. MAC CE, and distinguishes bearers by DRB ID, “§3, Proposal 1: In CA, the MAC CE carries an indicator to indicate whether this is for activation or deactivation as well as the DRB ID of the corresponding duplication”.
Thus, based on the same principle, in order for the UE to be aware of all bearers, which bearers are activated, which bearers are deactivated, a person skilled in the art will be  motivated to set information for activating or deactivating a duplicate data transfer function of the M first bearers, and the information for activating or deactivating the duplicate data transmission functions of the N second bearers belongs to the same first message, so that the UE determines from the first message which duplicate data transmission functions of bearers are activated and which duplicate data transmission functions of bearers are deactivated).

Regarding claim 17, combination of Samsung and Huawei teaches the method of claim 16.
The claim, ‘wherein the first message is of M+N bits, and the M bits are used to activate or deactivate the data duplication transmission function of the M first bearers, and the N bits are used to activate or deactivate the data duplication transmission function of the N second bearers’, is implied by the discussion above in claim 1 that each bearer will require 1 bit for activation/deactivation and thus imply that M bits are required for first M bearers and N bits are required for N second bearers; 
Huawei also discloses that a bit of a MAC CE may be passed to indicate that a duplicate data transfer function is required or that a duplicate data transfer function is not required, in order for the UE to be aware of M and N bearers, which bearers are activated, which bearers are deactivated, setting the first message to comprise M and N bits for activating or deactivating the duplicate data transfer function 

Regarding claim 18, combination of Samsung and Huawei teaches the method of claim 16.
Samsung does not expressly teach but Huawei in the same field of endeavor teaches, ‘wherein the first message is sent by a master network node in the first network node and the second network node; or, the first message is sent by a secondary network node in the first network node and the second network node’ (implied by disclosures in Huawei, “Option 1: Only the master node sends MAC CE based on the its channel quality;
Option 2: The master node and the secondary node send MAC CEs individually based on their own channel quality”.
It would have been obvious to a person of ordinary skill in the art to combine teaching of Huawei with that of Samsung to have flexibility in configuration and control of UL packet duplication in CA and DC case.

Regarding claim 19, combination of Samsung and Huawei teaches the method of claim 15.
Samsung does not expressly teach but Huawei teaches, ‘wherein the information used to activate or deactivate the data duplication transmission function of the M first bearers is included in a second message’ (discussed above in claim 3; M bearer information from the master node); and
‘the information used to activate or deactivate the data duplication transmission function of the N second bearers is included in a third message’ (discussed above in claim 3; N bearer information from the secondary node) ‘that is not the second message’ (implied based on discussion above that the second message is from the master node and the third message is from the secondary node).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INTEKHAAB AALAM SIDDIQUEE whose telephone number is (571)272-0895.  The examiner can normally be reached on Monday to Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571-272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/INTEKHAAB A SIDDIQUEE/Examiner, Art Unit 2462                                                                                                                                                                                                        
/YEMANE MESFIN/Supervisory Patent Examiner, Art Unit 2462